                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Woodrow Jamaal Johnson,          )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:16-cv-00480-FDW
                                      )              3:03-cr-00012-FDW-CH
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 9, 2019 Order.

                                               December 9, 2019
